             Case 1:20-cv-06951-RA Document 1 Filed 08/27/20 Page 1 of 16




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------------X
OSCAR DUNCAN ROBLES and JAIME GENAO,
individually and on behalf of all others similarly situated,
                                                                               CIVIL ACTION NO.
                                             Plaintiffs,
                                                                               COMPLAINT
                                -against-

 LUIS FURNITURE STYLE CORP., LUIS FURNITURE #1
 INC., LUIS FURNITURE #2 INC. d/b/a AMSTERDAM
 FURNITURE, LUIS TORRES, and NELLY LANTIGUA,

                                              Defendants.
--------------------------------------------------------------------------X

        Plaintiffs Oscar Duncan Robles and Jaime Genao (collectively, “Plaintiffs”), individually

and on behalf of all others similarly situated, by their attorneys, Katz Melinger PLLC, complaining

of the defendants, Luis Furniture Style Corporation (“Luis Furniture Style”), Luis Furniture #1

Inc. (“Luis Furniture #1”), Luis Furniture #2 Inc. d/b/a Amsterdam Furniture (“Amsterdam

Furniture”), Luis Torres, and Nelly Lantigua (collectively, “Defendants”), respectfully allege as

follows:

                             I. Nature of Action, Jurisdiction, and Venue

        1.       This is an action seeking equitable and legal relief for Defendants’ violations of the

Fair Labor Standards Act of 1938, as amended, 29 U.S.C. §§ 201, et seq. (“FLSA”), the New York

Labor Law §§ 190 et seq. and 650 et seq. (“NYLL”), and the Internal Revenue Code, 26 U.S.C. §

7434.

        2.       This Court has jurisdiction pursuant to 28 U.S.C. § 1331, in that this is an action

arising under the FLSA and the Internal Revenue Code.

        3.       This Court has supplemental jurisdiction over the claims arising under New York

state law pursuant to 28 U.S.C. § 1367, in that the New York state law claims are so closely related
             Case 1:20-cv-06951-RA Document 1 Filed 08/27/20 Page 2 of 16




to Plaintiffs’ federal claims as to form the same case or controversy under Article III of the United

States Constitution.

        4.      Venue is proper in this judicial district under 28 U.S.C. § 1391, as a substantial part

of the events and omissions giving rise to the claims occurred in this judicial district, and

Defendants conduct business through their employees, including Plaintiffs, within this judicial

district.

                                              II. Parties

        5.      Plaintiffs are individuals residing in the State of New York.

        6.      Defendants Luis Furniture Style and Luis Furniture #1 are domestic corporations

with a principal place of business located at 509 West 125th Street, New York, New York 10027

(the “125th Street Location”).

        7.      Defendant Amsterdam Furniture is a domestic corporation with its principal place

of business located at 1985 Amsterdam Avenue, New York, New York 10032 (the “Amsterdam

Location”).

        8.      Luis Furniture Style, Luis Furniture #1, and Amsterdam Furniture (the “Stores”)

are retail stores that sell furniture, décor, and electronic appliances.

        9.      Defendants Torres and Lantigua are individuals residing, upon information and

belief, in the State of New York.

        10.     At all relevant times, Torres and Lantigua were, and still are, officers, directors,

shareholders and/or persons in control of the Stores who exercise significant control over the

Stores’ operations and have the authority to hire, fire, and discipline employees, set employees’

work schedules and conditions of employment, determine the rate and method of payment for

employees, and maintain employment records.




                                                   2
              Case 1:20-cv-06951-RA Document 1 Filed 08/27/20 Page 3 of 16




        11.      Upon information and belief, during all relevant times, the Stores had common

owners, officers and directors, and were controlled by Torres and Lantigua.

        12.      Upon information and belief, during all relevant times, the Stores shared many of

the same employees.

        13.      Upon information and belief, during all relevant times, the Stores utilized much of

the same equipment, vehicles, and inventory.

        14.      Upon information and belief, at all relevant times, the Stores were operating as one

business using many of the same employees, management, and equipment.

        15.      Upon information and belief, Luis Furniture #1 and Amsterdam Furniture were

operating as mere divisions of Luis Furniture Style, and not as independent profit centers.

        16.      At all relevant times, Defendants were responsible for setting Plaintiffs’ schedules

and day-to-day activities, and for supervising their performance.

        17.      At all relevant times, Defendants had the power to discipline and terminate

Plaintiffs.

        18.      At all relevant times, Defendants were responsible for compensating Plaintiffs.

        19.      Defendants jointly managed, supervised, hired, and fired Plaintiffs and controlled

Plaintiffs’ compensation, and are jointly and severally liable in this matter.

        20.      Defendants are covered employers within the meaning of the FLSA and the NYLL

and, at all relevant times, employed Plaintiffs.

        21.      At all relevant times, Plaintiffs were covered employees within the meaning of the

FLSA and the NYLL.

        22.      Upon information and belief, at all relevant times, Defendants’ gross revenues were

in excess of $500,000.00 per year.




                                                   3
          Case 1:20-cv-06951-RA Document 1 Filed 08/27/20 Page 4 of 16




       23.     Defendants operate in interstate commerce.

       24.     Defendants are subject to suit under the statutes alleged above.

                            III. FLSA Collective Action Allegations

       25.     The First Cause of Action in this Complaint, which arises out of the FLSA, is

brought by Plaintiffs on behalf of themselves and similarly situated persons who were employed

since the date three (3) years prior to the filing of this Complaint and who elect to opt-in to this

action (the “FLSA Collective Plaintiffs”).

       26.     The FLSA Collective Plaintiffs consist of no less than four (4) similarly situated

current and former employees of Defendants who worked as drivers, driver’s assistants, and/or

salespersons, who have been victims of Defendants’ common policies and practices that have

violated their rights under the FLSA by, inter alia, willfully denying them overtime wages,

minimum wages and other pay.

       27.     As part of their regular business practices, Defendants intentionally, willfully, and

repeatedly harmed Plaintiffs and the FLSA Collective Plaintiffs by engaging in a pattern, practice,

and/or policy of violating the FLSA. This policy and pattern or practice includes, inter alia, failing

to compensate employees at the applicable minimum wage rate for all hours worked and at the

applicable overtime rate for all time worked in excess of forty (40) hours per week.

       28.     Defendants have engaged in their unlawful conduct pursuant to a corporate policy

of minimizing labor costs and denying employees compensation.

       29.     Defendants’ unlawful conduct has been intentional, willful, and in bad faith, and

has caused significant damages to Plaintiffs and the FLSA Collective Plaintiffs.

       30.     The FLSA Collective Plaintiffs would benefit from the issuance of a court-

supervised notice of the present lawsuit and the opportunity to join the present lawsuit. Those




                                                  4
          Case 1:20-cv-06951-RA Document 1 Filed 08/27/20 Page 5 of 16




similarly situated employees are known to Defendants, are readily identifiable, and are locatable

through Defendants’ records. These similarly situated employees should be notified of and allowed

to opt-in to this action, pursuant to 29 U.S.C. § 216(b).

                                     IV. Factual Allegations

                                       Oscar Duncan Robles

       31.     Plaintiff Robles worked for Defendants as a driver’s assistant from in or around

December 2014 until on or around November 2, 2019.

       32.     As a driver’s assistant, Robles’ primary job duties included loading and unloading

furniture from trucks, assembling and organizing furniture, and performing maintenance work.

       33.     Throughout his employment with Defendants, Robles primarily worked at the

125th Street Location.

       34.     However, approximately two (2) to three (3) days per week, Robles was instructed

to travel to the Amsterdam Location to perform tasks such as dropping off inventory, picking up

furniture for deliveries, and organizing and cleaning the Amsterdam Location’s warehouse.

       35.     Throughout his employment, Robles regularly worked Mondays through

Saturdays, from approximately 10:00 a.m. to 8:00 p.m., with a daily thirty (30) minute meal break,

for a total of approximately fifty-seven (57) regularly-scheduled hours per week (“Regularly

Scheduled Hours”).

       36.     However, at least two (2) days per week, Robles was required to work until

approximately 10:00 p.m., for an additional four (4) hours per week (“Late Hours”).

       37.     As a result, Robles worked an average of approximately sixty-one (61) hours per

week throughout his employment with Defendants.




                                                  5
          Case 1:20-cv-06951-RA Document 1 Filed 08/27/20 Page 6 of 16




       38.     Throughout his employment, Robles was paid a fixed weekly salary for all

Regularly Scheduled Hours per week, and an additional hourly payment for every Late Hour

worked.

       39.     Robles was paid a weekly salary of $400.00 for all Regularly Scheduled hours from

the start of his employment until in or around December 2015; a weekly salary of $500.00 for all

Regularly Scheduled hours from in or around January 2016 until in or around December 2018; and

a weekly salary of $600.00 for all Regularly Scheduled Hours from in or around January 2019

until the end of his employment.

       40.     Additionally, Robles was paid $10.00 for each Late Hour worked throughout his

employment.

       41.     Throughout Robles’ employment, Robles was paid a portion of his compensation

by check, with withholdings for federal, state and local taxes, and the remaining portion of his

compensation in cash, without any withholdings for federal, state and local taxes.

       42.     Upon information and belief, the IRS Form W-2 that Defendants filed for Robles

only reported the portion of Robles’ compensation that was paid by check.

                                          Jaime Genao

       43.     Plaintiff Genao worked for Defendants as a driver’s assistant from in or around

January 2014 until in or around October 21, 2019.

       44.     As a driver’s assistant, Genao’s job duties were similar to those of Robles.

       45.     From in or around January 2014 until in or around January 2017, Genao regularly

worked only on weekends and holidays between the months of September and May.

       46.     However, during the summer months, between June and August, Genao regularly

worked Mondays through Saturdays, from approximately 10:00 a.m. to 8:00 p.m., with a thirty




                                                6
          Case 1:20-cv-06951-RA Document 1 Filed 08/27/20 Page 7 of 16




(30) minute daily meal break, for a total of approximately fifty-seven (57) Regularly Scheduled

Hours per week.

       47.     However, during the summer months, Genao was required to work until between

9:00 p.m. and 10:00 p.m. at least four (4) days per week, for an average of approximately six (6)

Late Hours per week.

       48.     As a result, Genao worked an average of approximately sixty-three (63) hours per

week between the months of June and August in 2014, 2015, and 2016.

       49.     Beginning in or around February 2017, Genao began working the Regularly

Scheduled Hours and Late Hours each week.

       50.     As a result, between February 2017 and the end of his employment, Genao worked

an average of approximately sixty-three (63) hours per week.

       51.     From in or around January 2014 until in or around December 2017, Genao was paid

$7.50 per Regularly Scheduled Hour worked and $10.00 per Late Hour worked.

       52.     From in or around January 2018 until in or around December 2018, Genao was paid

$8.00 per Regularly Scheduled Hour worked and $10.00 per Late Hour worked.

       53.     From in or around January 2019 until the end of his employment, Genao was paid

$10.00 per hour for all hours worked.

       54.     Throughout Genao’s employment, Genao was paid a portion of his compensation

by check, with withholdings for federal, state and local taxes, and the remaining portion of his

compensation in cash, without any withholdings for federal, state and local taxes.

       55.     Upon information and belief, the IRS Form W-2 that Defendants filed for Genao

only reported the portion of Genao’s compensation that was paid by check.




                                                7
            Case 1:20-cv-06951-RA Document 1 Filed 08/27/20 Page 8 of 16




                                       Defendants’ Violations

        56.     While employed with Defendants, Plaintiffs were non-exempt employees under the

FLSA and NYLL and were entitled to be paid not less than the applicable minimum wage for all

hours worked and overtime compensation of one and one­half (1.5) times their regular hourly rates

of pay or the minimum wage, whichever is greater, for all hours worked in excess of forty (40) per

week.

        57.     Throughout Plaintiffs’ employment, Defendants paid Plaintiffs at a rate that fell

below the applicable New York State minimum wage rate.

        58.     Furthermore, despite routinely working more than forty (40) hours per week,

Plaintiffs were not paid overtime compensation of one and one-half (1.5) times their regular hourly

rates of pay or the minimum wage, whichever is greater, for the hours they worked over forty (40)

per week.

        59.     Defendants also failed to furnish to Plaintiffs, at the time they were hired or at any

time thereafter, a notice containing their rates of pay, the designated payday, or other information

required by NYLL § 195(1).

        60.     Plaintiffs also did not receive, with each wage payment, statements listing their

regular and overtime rates of pay, the number of regular and overtime hours worked, gross wages,

deductions, and anything otherwise required by NYLL § 195(3).

        61.     Defendants also reported fraudulent information to the IRS in violation of 26 U.S.C.

§ 7434 by filing Forms W-2 with false information regarding the amount of wages Defendants

paid to Plaintiffs.

        62.     Defendants violated federal and state law by willfully failing to pay Plaintiffs and

similarly situated employees the statutory minimum wages and overtime compensation owed to




                                                  8
           Case 1:20-cv-06951-RA Document 1 Filed 08/27/20 Page 9 of 16




them, by failing to provide Plaintiffs with statutory payroll notices and wage statements, and by

filing false information statements to the IRS.

          AS AND FOR A FIRST CAUSE OF ACTION ON BEHALF OF PLAINTIFFS,
               INDIVIDUALLY, AND THE FLSA COLLECTIVE PLAINTIFFS
                          (Overtime Violations Under the FLSA)

        63.     Plaintiffs, on behalf of themselves and the FLSA Collective Plaintiffs, repeat and

reallege all prior allegations set forth above.

        64.     Pursuant to the applicable provisions of the FLSA, Plaintiffs and the FLSA

Collective Plaintiffs were entitled to overtime compensation of one and one-half (1.5) times their

regular hourly rates of pay or the applicable minimum wage, whichever is greater, for all hours

worked in excess of forty (40) hours per week.

        65.     Plaintiffs and the FLSA Collective Plaintiffs regularly worked in excess of forty

(40) hours per week during their employment with Defendants.

        66.     Throughout the relevant time period, Defendants knowingly failed to pay Plaintiffs

and the FLSA Collective Plaintiffs overtime wages of one and one-half (1.5) times their regular

hourly rates of pay or the applicable minimum wage, whichever is greater, for each hour worked

in excess of forty (40) hours in a workweek.

        67.     As a result of Defendants’ violations of the law and failure to pay Plaintiffs and the

FLSA Collective Plaintiffs required overtime wages, Plaintiffs and the FLSA Collective Plaintiffs

have been damaged and are entitled to recover from Defendants all overtime wages due, along

with all reasonable attorneys’ fees, interest, and costs.

        68.     As Defendants did not have a good faith basis to believe that their failure to pay

overtime wages was in compliance with the law, Plaintiffs and the FLSA Collective Plaintiffs are

entitled to damages equal to 100% of their unpaid overtime wages (“liquidated damages”).




                                                  9
          Case 1:20-cv-06951-RA Document 1 Filed 08/27/20 Page 10 of 16




       69.     Judgment should be entered in favor of Plaintiffs and the FLSA Collective Plaintiffs

and against Defendants on the First Cause of Action in the amount of their respective unpaid

overtime wages, liquidated damages, attorneys’ fees, costs, interest, and such other legal and

equitable relief as this Court deems just and proper.

                           AS AND FOR A SECOND CAUSE OF ACTION
                             (Minimum Wage Violations Under the NYLL)

       70.     Plaintiffs repeat and reallege all prior allegations set forth above.

       71.     Pursuant to the applicable provisions of the NYLL, Plaintiffs were entitled to be

paid at least the statutory minimum wage for all of the hours they worked.

       72.     Throughout Plaintiffs’ employment, Defendants knowingly failed to pay Plaintiffs

the statutory minimum wages for the hours they worked.

       73.     As a result of Defendants’ violations of the law and failure to pay Plaintiffs the

required minimum wages, Plaintiffs have been damaged and are entitled to recover from

Defendants all minimum wages due, along with all reasonable attorneys’ fees, interest, and costs.

       74.     As Defendants did not have a good faith basis to believe that their failure to pay

minimum wages was in compliance with the law, Plaintiffs are entitled to liquidated damages.

       75.     Judgment should be entered in favor of Plaintiffs and against Defendants on the

Second Cause of Action in the amount of their unpaid minimum wages, liquidated damages,

attorneys’ fees, costs, interest, and such other legal and equitable relief as this Court deems just

and proper.

                            AS AND FOR A THIRD CAUSE OF ACTION
                                (Overtime Violations Under the NYLL)

       76.     Plaintiffs repeat and reallege all prior allegations set forth above.




                                                 10
         Case 1:20-cv-06951-RA Document 1 Filed 08/27/20 Page 11 of 16




       77.     Pursuant to the applicable provisions of the NYLL, Plaintiffs were entitled to

overtime compensation equal to one and one-half (1.5) times their regular hourly rates of pay or

the applicable minimum wage, whichever is greater, for all hours worked in excess of forty (40)

hours per week.

       78.     Plaintiffs regularly worked in excess of forty (40) hours per week during their

employment with Defendants.

       79.     Throughout the relevant time period, Defendants knowingly failed to pay Plaintiffs

overtime wages of one and one-half (1.5) times their regular hourly rates of pay or the applicable

minimum wage, whichever is greater, for each hour worked in excess of forty (40) hours in a

workweek.

       80.     As a result of Defendants’ violations of the law and failure to pay Plaintiffs the

required overtime wages, Plaintiffs have been damaged and are entitled to recover from

Defendants all overtime wages due, along with all reasonable attorneys’ fees, interest, and costs.

       81.     As Defendants did not have a good faith basis to believe that their failure to pay

overtime wages was in compliance with the law, Plaintiffs are entitled to liquidated damages.

       82.     Judgment should be entered in favor of Plaintiffs and against Defendants on the

Third Cause of Action in the amount of their respective unpaid overtime wages, liquidated

damages, attorneys’ fees, costs, interest, and such other legal and equitable relief as this Court

deems just and proper.

                      AS AND FOR A FOURTH CAUSE OF ACTION
                       (Failure to Timely Pay Wages Under the NYLL)

       83.     Plaintiffs repeat and reallege all prior allegations.




                                                 11
          Case 1:20-cv-06951-RA Document 1 Filed 08/27/20 Page 12 of 16




        84.     Pursuant to the provisions of NYLL § 191(1)(a)(i), Plaintiffs were entitled to be

paid their earned wages weekly and not later than seven (7) calendar days after the end of the week

in which the wages were earned.

        85.     During the relevant period, Defendants routinely failed to pay Plaintiffs all of their

earned wages in accordance with the agreed-upon terms of employment.

        86.     During the relevant period, Defendants failed to timely pay Plaintiffs all of their

earned wages on a weekly basis and not later than seven (7) calendar days after the end of the week

in which the wages were earned.

        87.     As a result of Defendants’ violations of the law and failure to pay Plaintiffs in

accordance with NYLL § 191(1)(a)(i), Plaintiffs have been damaged and are entitled to recover

from Defendants all wages due, along with all reasonable attorneys’ fees, interest, and costs.

        88.     As Defendants did not have a good faith basis to believe that their failure to pay

wages was in compliance with the law, Plaintiffs are entitled to liquidated damages.

        89.     Judgment should be entered in favor of Plaintiffs and against Defendants on the

Fourth Cause of Action for all wages due, liquidated damages, attorneys’ fees, costs, interest, and

such other legal and equitable relief as this Court deems just and proper.

                             AS AND FOR A FIFTH CAUSE OF ACTION
                           (Failure to Provide Payroll Notices Under the NYLL)

        90.     Plaintiffs repeat and reallege all prior allegations.

        91.     Defendants failed to furnish to Plaintiffs, at their time of hire or at any time

thereafter, notices containing their rate or rates of pay and basis thereof; allowances, if any, claimed

as part of the minimum wage; their regular pay day designated by the employer; and other

information required by NYLL § 195(1).




                                                  12
         Case 1:20-cv-06951-RA Document 1 Filed 08/27/20 Page 13 of 16




       92.     As Defendants failed to provide Plaintiffs with payroll notices as required by NYLL

§ 195(1), Plaintiffs are entitled to liquidated damages in the amount of $50.00 per day in which

the violation occurred, up to a maximum of $5,000.00, along with all reasonable attorneys’ fees

and costs.

       93.     Judgment should be entered in favor of Plaintiffs and against Defendants on the

Fifth Cause of Action in the amount of $5,000.00 each, along with attorneys’ fees, costs, interest,

and such other legal and equitable relief as this Court deems just and proper.

                        AS AND FOR A SIXTH CAUSE OF ACTION
                     (Failure to Provide Wage Statements Under the NYLL)

       94.     Plaintiffs repeat and reallege all prior allegations.

       95.     Throughout the relevant time period, Defendants failed to furnish to Plaintiffs, with

each wage payment, a statement listing: their regular and overtime rates of pay and basis thereof;

the number of regular and overtime hours they worked; gross wages; deductions; allowances, if

any, claimed as part of the minimum wage; and net wages; in violation of NYLL § 195(3).

       96.     As Defendants failed to provide Plaintiffs with wage statements as required by

NYLL § 195(3), Plaintiffs are entitled to liquidated damages in the amount of $250.00 per day for

every day in which the violation occurred, up to a maximum of $5,000.00, along with all

reasonable attorneys’ fees and costs.

       97.     Judgment should be entered in favor of Plaintiffs and against Defendants on the

Sixth Cause of Action in the amount of $5,000.00 each, along with attorneys’ fees, costs, interest,

and such other legal and equitable relief as this Court deems just and proper.

                      AS AND FOR A SEVENTH CAUSE OF ACTION
                          (Fraudulent Filing of Information Returns)

       98.     Plaintiffs repeat and reallege all prior allegations.




                                                 13
          Case 1:20-cv-06951-RA Document 1 Filed 08/27/20 Page 14 of 16




       99.     Throughout Plaintiffs’ employment, Defendants regularly paid Plaintiffs part of

their wages by check, with withholdings for federal, state, and local taxes, and part of their wages

in cash, without any withholdings for federal, state and local taxes.

       100.    During this time period, Defendants provided Plaintiffs with copies of IRS Forms

W-2 that Defendants filed with the United States Internal Revenue Service (“IRS”), which

reflected only the wages that Defendants paid to Plaintiffs by check.

       101.    A Form W-2 is an information return as defined by 26 U.S.C. § 6724(d)(1).

       102.    Defendants reported fraudulent information to the IRS in violation of 26 U.S.C. §

7434 by filing Forms W-2 with false information regarding the wages they paid to Plaintiffs.

       103.    As Defendants willfully filed fraudulent information returns in violation of 26

U.S.C. § 7434, Plaintiffs are entitled to damages in an amount equal to the greater of $5,000.00

each, or the sum of any actual damages sustained by Plaintiffs, costs of the action, and reasonable

attorneys’ fees.

       104.    Judgment should be entered in favor of Plaintiffs and against Defendants on the

Seventh Cause of Action in an amount equal to the greater of $5,000.00 each or the sum of any

actual damages sustained by Plaintiffs, costs of the action, and reasonable attorneys’ fees.

AS AND FOR AN EIGHTH CAUSE OF ACTION AGAINST LUIS FURNITURE STYLE
       CORP., LUIS FURNITURE #1 INC., AND LUIS FURNITURE #2 INC.
                          (Corporate Combine)

       105.    Plaintiffs repeat and reallege all prior allegations as set forth above.

       106.    Upon information and belief, Luis Furniture Style Corp., Luis Furniture #1 Inc.,

and Luis Furniture #2 Inc. operated as a single business operation.

       107.    Upon information and belief, Luis Furniture Style Corp.’s, Luis Furniture #1 Inc.’s,

and Luis Furniture #2 Inc’s. records were maintained by the same persons and entities.




                                                 14
          Case 1:20-cv-06951-RA Document 1 Filed 08/27/20 Page 15 of 16




       108.    Upon information and belief, Luis Furniture Style Corp., Luis Furniture #1 Inc.,

and Luis Furniture #2 Inc. employed many of the same employees.

       109.    Upon information and belief, Luis Furniture Style Corp., Luis Furniture #1 Inc.,

and Luis Furniture #2 Inc. were each merely fragments of a larger business.

       110.    Upon information and belief, Luis Furniture Style Corp., Luis Furniture #1 Inc.,

and Luis Furniture #2 Inc. were not maintained as separate corporate entities.

       111.    Judgment should be entered on the Eighth Cause of Action in favor of Plaintiffs

and against Luis Furniture Style Corp., Luis Furniture #1 Inc., and Luis Furniture #2 Inc.

determining they were merely part of a corporate combine and declaring Luis Furniture Style

Corp., Luis Furniture #1 Inc., and Luis Furniture #2 Inc. liable for each other’s debts and for all

amounts due in the First through Seventh Causes of Action herein, and such other legal and

equitable relief as this Court deems just and proper.



WHEREFORE Plaintiffs pray for relief as follows:

       a) on the First Cause of Action for all overtime wages due to Plaintiffs and the FLSA

           Collective Plaintiffs, liquidated damages, and reasonable attorneys’ fees in an amount

           to be determined by this Court;

       b) on the Second Cause of Action for all minimum wages due to Plaintiffs, liquidated

           damages, and reasonable attorneys’ fees in an amount to be determined by this Court;

       c) on the Third Cause of Action for all overtime wages due to Plaintiffs, liquidated

           damages, and reasonable attorneys’ fees in an amount to be determined by this Court;

       d) on the Fourth Cause of Action for all wages due to Plaintiffs, liquidated damages, and

           reasonable attorneys’ fees in an amount to be determined by this Court;




                                                15
        Case 1:20-cv-06951-RA Document 1 Filed 08/27/20 Page 16 of 16




      e) on the Fifth Cause of Action for liquidated damages in the amount of $50.00 per day

         in which the violation occurred, up to a maximum of $5,000.00 each, along with

         reasonable attorneys’ fees in an amount to be determined by this Court;

      f) on the Sixth Cause of Action for liquidated damages in the amount of $250.00 per day

         for every day in which the violation occurred, up to a maximum of $5,000.00 each,

         along with reasonable attorney’s fees in an amount to be determined by this Court;

      g) on the Seventh Cause of Action for damages equal to the greater of $5,000.00 each, or

         the sum of any actual damages sustained by Plaintiffs, costs of the action, and

         reasonable attorneys’ fees;

      h) on the Eighth Cause of Action for an order and judgment determining that Luis

         Furniture Style Corp., Luis Furniture #1 Inc., and Luis Furniture #2 Inc. were merely

         part of a corporate combine and declaring Luis Furniture Style Corp., Luis Furniture

         #1 Inc., and Luis Furniture #2 Inc. liable for each other’s debts and for all amounts due

         in the First through Seventh Causes of Action herein;

      i) Interest;

      j) Costs and disbursements; and

      k) Such other and further relief as the Court deems just and proper.

Dated: New York, New York
       August 27, 2020

                                                   /s/ Nicola Ciliotta
                                                   Nicola Ciliotta
                                                   Katz Melinger PLLC
                                                   280 Madison Avenue, Suite 600
                                                   New York, New York 10016
                                                   Telephone: (212) 460-0047
                                                   Facsimile: (212) 428-6811
                                                   nciliotta@katzmelinger.com
                                                   Attorneys for Plaintiffs



                                              16
